Citation Nr: 0919529	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-34 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
prior to May 12, 2008, and in excess of 50 percent from May 
12, 2008, for service-connected posttraumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his Spouse


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to 
October 1971.  His decorations for this period of service 
include a Combat Infantryman's Badge (CIB).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Roanoke, Virginia. 

The Veteran was assigned an initial disability rating of 30 
percent for PTSD in a rating decision of April 2004.  The 
Veteran filed a timely Notice of Disagreement (NOD) with that 
decision and the RO issued a Statement of the Case in 
November 2005.  The Veteran did not thereafter submit a 
timely appeal.  Accordingly, the issue of initial disability 
rating for PTSD became final, and is not before the Board.   

The Veteran's correspondence of October 2006, requesting an 
increase in PTSD, serves as a new claim for an increased 
disability rating.  The period of claim for increase is from 
October 16, 2005 (one year before the October 16, 2006 
increased rating claim) to the present.  The supplemental 
statement of the case issued by the RO in October 2007 is, in 
effect, an adjudication of the question of increased rating 
for PTSD.  (During the pendency of this appeal, by rating 
action dated in June 2008, the RO determined that the 
Veteran's service-connected PTSD warranted a disability 
rating of 50 percent, effective as of May 12, 2008.)  A June 
2008 supplemental statement of the case served as a statement 
of the case on the increased rating issue, staged as 30 
percent prior to May 12, 2008, and 50 percent from May 12, 
2008.  The Veteran subsequently filed a Statement in Support 
of Claim that was timely received on July 24, 2008 that meets 
the requirements of a substantive appeal on the issue of 
increased rating for PTSD.  The issue before the Board has 
been framed as entitlement to increased rating.    

Applicable law provides that, absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Veteran has not withdrawn his appeal as to the issue of a 
disability rating greater than the 50 percent rating 
assigned; therefore, the issue of an increased disability 
rating remains in appellate status.

The Veteran appeared and testified, with his spouse, at a 
Board personal hearing in February 2009 before the 
undersigned Acting Veterans Law Judge in Roanoke, Virginia.  
A transcript of the hearing has been made a part of the 
record.  


FINDINGS OF FACT

1.  For the entire period of claim for increase from October 
16, 2005 (one year before the October 16, 2006 increased 
rating claim), the Veteran's PTSD symptomatology has more 
nearly approximated occupational and social impairment with 
deficiencies in most areas, such as work, family 
relationships, judgment, thinking or mood, due to such 
symptoms as near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.

2.  For the entire period of claim for increase from October 
16, 2005, the Veteran's PTSD symptomatology has not more 
nearly approximated grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of closest 
relatives, own occupation, or own name.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the 
entire period of the claim for increase from October 16, 
2005, the Veteran's service-connected PTSD symptoms have more 
nearly approximated the schedular criteria for a 70 percent 
rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1 - 4.14, 4.130, 
Diagnostic Code 9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')."  The timing requirement enunciated in Pelegrini 
applies equally to the initial-disability-rating and 
effective-date elements of a service-connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court recently provided guidance with respect to the 
notice necessary in increased-rating claims.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate VCAA 
notice in an increased rating claim must inform the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability, and the effect such worsening has 
on the claimant's employment and daily life; and, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes.  If the 
claimant is rated under a Diagnostic Code containing criteria 
necessary for assignment of a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability, the notice letter must provide at least general 
notice of such a requirement.  The notice letter must also 
provide examples of the types of medical or lay evidence the 
claimant may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.

The record reflects that letters mailed in May 2007, May 
2008, and July 2008 informed the Veteran that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment and daily life.  They provided appropriate notice 
with respect to the effective-date element of the claim.  
They also included information on how VA determines the 
disability rating by use of the rating schedule; the May and 
July 2008 letters actually included the schedular rating 
criteria for rating mental disorders.  These letters provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), to 
include treatment records, Social Security determinations, 
statements from employers concerning the impact of the 
disability on the Veteran's employment, and statements from 
persons concerning their observations of how the disability 
has affected the Veteran.  They also informed the Veteran of 
the assistance that VA would provide to obtain evidence on 
his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the Veteran's entitlement to an increased rating.  In any 
event, the Veteran was provided the specific criteria for 
rating the disability in letters mailed in May and July 2008.  

Although the Veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the Veteran's claim, including in June 2008.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's available 
service treatment records (STRs) are on file, treatment 
records from the VA medical center have been obtained, and 
the Veteran was afforded VA examinations in July 2007 and May 
2008.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.

Rating Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008). 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the United States Court 
of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct periods 
in which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.
  
Under the General Rating Formula for Mental Disorders, a 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

 A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV).  The GAF Scale score is based on all of the Veteran's 
psychiatric impairments.  A GAF score of 31-40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant), or a major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with coworkers).  A 
GAF score of 61-70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples of symptoms 
"like or similar to" the Veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Increased Rating for PTSD Analysis
 
The Veteran asserts that he is entitled to a rating in excess 
of 30 percent prior to May 12, 2008, and in excess of 50 
percent from May 12, 2008, for service-connected PTSD.  The 
Veteran contends that he experiences sleep difficulties that 
include severe nightmares, flashbacks, panic attacks, anger, 
depression, discomfort being around people, and intermittent 
suicidal thoughts.  Through his representative, he contends 
that he has occupational and social impairment with 
difficulty in work and family relationships, affected mood, 
suicidal thoughts, and does not like to be around people 
(increased social avoidance), concentration and memory 
difficulties, and anger, including violence.  

After careful consideration, the Board has determined that 
the impairment from the Veteran's PTSD more nearly 
approximates the occupational and social impairment with 
deficiencies in most areas contemplated by a 70 percent 
evaluation for the entire period for increased rating 
consideration beginning October 16, 2005 (one year before the 
October 16, 2006 increased rating claim).

The Veteran was seen at the VA mental health outpatient 
clinic in October 2005.  At this examination the Veteran 
reported that he had recently had a nightmare where he spoke 
and fought in his sleep.  The Veteran reported that his wife 
is considering sleeping in another room at night because of 
his nightmares.  At this time the Veteran reported that he 
experienced severe nightmares approximately once a month.  
Also included in this treatment note was a list of the 
Veteran's medications, which include psychotropic drugs to 
treat his symptoms of PTSD.  

The Veteran continued to seek psychiatric treatment at the 
Vet Center in Richmond, Virginia.  In a treatment note dated 
in November 17, 2005, the Veteran stated that he felt himself 
slipping back into his old ways.  The Veteran also stated 
that he was having panic attacks, but the frequency of these 
attacks was not noted.  The Veteran reported that he was 
feeling very overwhelmed about everything.  The Social Worker 
(MSW) who counseled the Veteran reported that the Veteran was 
very emotional and tearful when he described how he felt when 
he would see his psychiatrist.  The MSW also reported that 
the Veteran had a depressed mood and affect.

On November 18, 2005 the Veteran called the Vet Center and 
reported that he had gotten very upset about treatment he 
received from a state representative and started to 
hyperventilate.  He reported that when he drove home he had a 
panic attack.

In July 2007 the Veteran was afforded a VA examination.  At 
this examination the Veteran reported that he wasn't getting 
any better and found it difficult to get along with people.  
He reported that he had experienced a recent upsurge of 
nightmares and flashbacks.  He reported that the nightmares 
were occurring about 2-3 times a week and concerned specific 
incidents the Veteran experienced while in Vietnam.  He 
reported having difficulty falling asleep practically every 
night and usually awoke prematurely, causing him to feel 
tired in the morning.    He reported that he experienced 
flashbacks and thoughts of Vietnam practically daily.  

At the July 2007 VA examination, the Veteran also reported 
that he had been having intermittent suicidal thoughts, but 
had not attempted to take his own life.  He reported that he 
had been angry and irritable with friends, family and 
coworkers and had trouble in maintaining relationships with 
his superiors and colleagues at work.  The Veteran reported 
that when not working at his part-time job he would spend 
most of his day at home and prefers to be by himself rather 
than be with other people.  He reported watching information 
about the Iraq war even though he felt like it made him feel 
worse.  He stated that he does not often go out, but when he 
did he was "uneasy" in public, in that he is watchful and 
wary of other people and sits with his back to the wall so he 
can see the exits and observe the people.  He stated that he 
is watchful of the people around him and feels uncomfortable 
when people walk or sit near him.  He also reported that he 
has found it increasingly difficult to avoid being angry with 
the people around him.

Upon mental examination in July 2007, the Veteran was found 
to be polite and cooperative.  The Veteran maintained eye 
contact well, the examiner considered him to be a truthful 
and reliable historian, and his speech and thought processes 
were goal directed.  The Veteran was oriented in all spheres 
and memory function was good.  His mood and affect were 
depressed and anxious.  The examiner found that the Veteran's 
insight and judgment were good.  The examiner noted that the 
Veteran had not been hospitalized for psychiatric treatment.  
The examiner assigned a GAF score of 60 and characterized the 
Veteran's PTSD as chronic and mild.

The July 2007 VA examiner wrote that the Veteran persistently 
re-experiences the traumatic events he experienced in Vietnam 
and avoiding stimuli associated with the traumatic events has 
caused the Veteran to have a restricted range of affect, 
feelings of detachment from others, and markedly diminished 
participation in external activities.  Further, the VA 
examiner stated that the Veteran experiences persistent 
symptoms of increased arousal manifested by episodic violence 
towards his wife, difficulty falling and remaining asleep, 
irritability, outbursts of anger, hypervigilence and an 
exaggerated startle response.  The VA examiner noted that 
these disturbances had been present for several years, and 
have caused impairment in his social and occupational 
functioning.

The Veteran was afforded another VA examination in May 2008, 
which was performed by the same psychiatrist who performed 
the July 2007 examination.  At this examination the Veteran 
reported that his PTSD was getting worse and he was angry all 
the time.  The Veteran reported that he continued to have 
trouble falling asleep and remaining asleep practically every 
night.  He reported that he tosses, turns, and sweats during 
the night.  The Veteran again reported that his nightmares 
involved specific instances from his time in Vietnam.  He 
reported that he frequently thrashes and flails his arms 
while sleeping, and had recently inadvertently struck his 
wife in his sleep.  The Veteran reported that he has become 
increasingly socially avoidant, and again stated that when he 
is not at work he prefers to be at home by himself.  He 
stated that he just could not be around people.  He also 
stated that people constantly ask him if anything is wrong, 
because he seems to walk around with an angry expression on 
his face without realizing it.  The Veteran reported that he 
continues to be anxious in public and is watchful, wary and 
suspicious concerning where the exits and windows are in a 
room.  The Veteran also reported that he has had significant 
difficulty with his memory and concentration.  He did report 
that he is able to maintain a small garden and has not 
engaged in alcohol abuse since 1994.  

The Veteran reported that he continues to watch information 
on the television regarding the Iraq war and becomes 
increasingly angry about the contrast in how Vietnam veterans 
are treated in comparison with how the Gulf War veterans are 
treated now.  He reported that he becomes irritable and 
impatient quickly without being able to stop it and reports 
that his wife is thinking about leaving him.  

Upon mental examination in, the Veteran was polite and 
cooperative, maintained eye contact well, and was considered 
by the examiner to be a truthful and reliable historian.  The 
Veteran's speech and thought processes were goal directed, he 
was oriented to all spheres, and his memory function was good 
at the time of examination.  The Veteran's mood and affect 
were sad and anxious and he cried through most of the 
meeting.  The examiner found that the Veteran's insight and 
judgment were good.  The examiner noted that the Veteran had 
not been hospitalized for psychiatric treatment.  The 
examiner assigned a GAF score of 55 and characterized the 
Veteran's PTSD as chronic and moderate in severity.    

At the May 2008 examination, the VA examiner noted that the 
Veteran was still taking medication to control his PTSD 
symptoms, but that the medication dosages had increased even 
more since his last examination.  At this examination the 
Veteran was taking Paxil, Trazodone, and Quetiapine.  The VA 
examiner also reported that the Veteran's prognosis was 
guarded and that the Veteran would be unable to handle the 
stress and difficulty of full-time work

The VA examiner again wrote that the Veteran persistently re-
experiences the traumatic events he experienced in Vietnam 
and avoiding stimuli associated with the traumatic events has 
caused the Veteran to have a restricted range of affect, 
feelings of detachment from others, and markedly diminished 
participation in external activities.  Further, the VA 
examiner noted that the Veteran experiences persistent 
symptoms of increased arousal manifested by episodic violence 
towards his wife, difficulty falling and remaining asleep, 
irritability, outbursts of anger, hypervigilence and an 
exaggerated startle response.  The VA examiner wrote that 
these disturbances have been present for several years and 
have caused impairment in his social and occupational 
functioning.

At both VA examinations, the Veteran was assigned GAF scores 
indicative of moderate symptoms of PTSD.  The Board finds 
that these scores are inconsistent with the subjective 
complaints of the Veteran and the impairment described by the 
examiner at the separate evaluations.  Therefore, the Board 
assigns the GAF scores less probative weight than the 
subjective complaints and objective findings discussed above 
that more specifically reflect the psychiatric symptomatology 
reflected in the rating criteria.

At a Board personal hearing in February 2009, the Veteran's 
wife testified that the Veteran stayed in bed for most of the 
day when he was not at work; the Veteran's physicians have 
continued to increase the doses of the Veteran's medication; 
the Veteran's children are hesitant to speak with him because 
it usually involves an argument and they prefer not to spend 
time with the Veteran; their neighbors think the Veteran is 
"crazy" because he goes out and patrols the house; and the 
Veteran becomes physically violent if you ever argue with 
him; and there are times when the Veteran uses bad judgment.  
The Veteran's wife also testified that she has had to handle 
all the household bills and grocery shopping because, if she 
asks the Veteran to do it, he will usually forget or do it 
wrong.  She also testified that she does all the cooking and 
that while the Veteran does "ok" bathing, she has to lay 
out his clothing for him or he might do something like wear 
the same socks for two weeks in a row.  She also said that 
the Veteran paints on his face and sleeps on a towel.

The Veteran's own personal hearing testimony seemed to be 
disjointed and at times was illogical.  He reported that he 
has suicidal thoughts, and sometimes just does not want to 
live.  He testified that he is sad and anxious and cries at 
meetings and doctors appointments because he just breaks 
down.  He stated that he worries about harming himself and 
does not want to do anything really bad to himself or do 
anything "stupid," but when he starts talking about it he 
just falls apart.

The Board finds that a 70 percent evaluation for PTSD is in 
order for the entire period of claim because the Veteran is 
shown by the competent evidence to have occupational and 
social impairment with deficiencies in work, family 
relations, thinking, and mood.  This more closely 
approximates "occupational and social impairment with 
deficiencies in most areas" as defined in the criteria for 
the 70 percent rating.  

The Board has given consideration to assigning a 100 percent 
evaluation for PTSD; however, at no time during the rating 
period under review has the Veteran exhibited symptoms that 
more nearly approximate symptomatology associated with a 100 
percent evaluation under Diagnostic Code 9411.  The Veteran 
maintains a part-time job, he is able to enjoy gardening, he 
has successfully avoided alcohol abuse since 1994, and there 
are no clinical findings of severe memory deficit.  In sum, 
the record does not show that the social and occupational 
impairment from the Veteran's PTSD more nearly approximates 
the total occupational and social impairment contemplated by 
a 100 percent rating; rather, the evidence shows that the 
symptoms more nearly approximate the deficiencies in most 
areas contemplated by a 70 percent rating.  Consideration has 
been given to assigning a staged rating; however, at no time 
during the period in question has the disability warranted 
more than a 70 percent rating.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the Veteran's 
service-connected disability has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  In this case, the 
symptomatology included in the General Rating Formula for 
Mental Disorders well contemplates the Veteran's and his 
wife's subjective report of symptoms, the clinical findings 
of mental disorder, and contemplates the level of 
occupational impairment due to PTSD symptoms.  The Court has 
held that, if the schedular rating criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the disability picture is contemplated by the rating 
schedule, the assigned evaluation is therefore adequate, and 
no referral for extra-schedular consideration is required.  
Thun v. Peake, 22 Vet. App. 111 (2008).  

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for PTSD symptoms, and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the 70 percent rating granted in this decision.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
Veteran's service-connected disability under the provisions 
of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

An increased disability rating of 70 percent for service-
connected PTSD is granted for the entire period of claim.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


